DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 June 2022 has been entered.

Response to Amendment
Amendments to claims 1-3, 8 and 9; cancellation of claim 19; and addition of new claims 20-22 are noted.
The reply overcomes the rejections under 35 USC 112(b) and (d) and the prior art rejections under 35 USC 102 and 103 set forth in the final office action. However, a new issue has arisen from the claim amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the supplemental fuel source" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The office believes Applicant intended either “the supplement fuel gas” or “the regenerator fuel source”, for which there are antecedent basis in claim 1.

Allowable Subject Matter
Claims 1-18, 21 and 22 are allowed.
Claim 20 would be allowable if amended to overcome the rejection under 35 USC 112(b).
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s arguments, considered in light of the corresponding claim amendments, are persuasive. As amended, the claimed process entails contacting the catalyst at the first temperature with a commencement fuel gas in the combustor and such contacting causes catalytic combustion of the commencement fuel gas.
This embodiment distinguishes over Myers, considered to be the closest prior art, wherein Myers entails introducing an auxiliary fuel, including a fuel gas, to a direct fired heater at start-up of the regenerator to provide the requisite heat for regeneration (see [0022]; [0029]). After reaching steady-stage conditions, the direct fired heater can be turned off. At start-up, the fuel gas is combusted using the direct fired heater to provide the requisite heat to the combustor (see [0023]). In other words, the technique by which the catalyst is heated in the combustor is by combustion of fuel gas in the direct fired heater and combusted gases thereafter enter the combustor of the regenerator to heat the catalyst. The claimed invention, on the other hand, entails contacting the fuel gas with the catalyst in the combustor to cause catalytic combustion of the commencement fuel gas. There is no suggestion or motivation in Myers to arrive at an embodiment as claimed. Nor does there appear to be a teaching or suggestion which would lead a person of ordinary skill in the art to modify Myers in such a way as to arrive at the claimed embodiment.
Use of a fired heater at start-up, as in Myers, is considered to be conventional in the art: see, e.g., Dean et al (US 2013/0137909: [0052]); Sugita et al (US 2016/0060542: [0005]).
The prior art does not appear to disclose or suggest the instant claimed technique for start-up of a continuous catalytic reaction process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772